

115 SCON 29 IS: Recognizing the 100th anniversary of the Balfour Declaration. 
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 29IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Lankford (for himself and Mr. Manchin) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONRecognizing the 100th anniversary of the Balfour Declaration. 
	
 Whereas the Jewish people have had a homeland in modern-day Israel for more than 3,000 years; Whereas, on November 2, 1917, United Kingdom Foreign Secretary Lord Arthur Balfour wrote to Lord Walter Rothschild, to be declared to the Zionist Federation, a letter declaring, on behalf of the Government of the United Kingdom, support for a home for the Jewish people in the former Ottoman district of Palestine;
 Whereas this letter, known as the Balfour Declaration, was ratified into international law by the League of Nations on July 24, 1922;
 Whereas, on September 21, 1922, President Warren G. Harding signed House Joint Resolution 322, after unanimous support from the House of Representatives and the Senate, favoring the establishment, in the former Ottoman district of Palestine, of a national home for the Jewish people;
 Whereas the Balfour Declaration clearly recognized and sought to uphold the civil and religious rights of the existing non-Jewish communities in Palestine, as well as the rights and political status enjoyed by Jews in any other country; and Whereas the Balfour Declaration was a significant part of the chain of events that led to the establishment of the modern State of Israel on May 14, 1948: Now, therefore, be it
	
 That Congress— (1)commemorates the centenary of the Balfour Declaration;
 (2)affirms its commitment to maintaining the strongest of bilateral ties with the State of Israel; and (3)recognizes the importance of the establishment of the modern State of Israel as a secure and democratic homeland for the Jewish people.